Citation Nr: 0302290	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his brother, and his brother-in-law


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 1969 
and from February 15, 1991 to March 10, 1991.

An April 1994 RO rating decision denied service connection 
for PTSD.  The veteran was notified of this determination in 
May 1994, and he did not appeal.

In 1999, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  This appeal comes to 
the Board of Veterans' Appeals (Board) from a July 1999 RO 
rating decision that denied service connection for PTSD.

The veteran, his brother, and brother-in-law testified before 
the undersigned sitting at the RO in January 2002.  The Board 
will consider whether the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for PTSD.


FINDINGS OF FACT

1.  By an unappealed April 1994 RO rating decision, service 
connection for PTSD was denied.

2.  Evidence received subsequent to the April 1994 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.




CONCLUSIONS OF LAW

1.  The unappealed April 1994 RO rating decision, denying 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a), effective prior to August 
29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The April 1994 RO rating decision denied service connection 
for PTSD.  The veteran was notified of the decision and he 
did not appeal.  An unappealed decision is final with the 
exception that a claimant may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).  The 
question now presented is whether new and material evidence 
has been submitted since the unappealed April 1994 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2002); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence indicates that the 
veteran had stressors in service that could have caused PTSD 
and whether he has this disorder).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 2000.

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for a psychiatric disability, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002)

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a PTSD is 
warranted provided such development would serve a useful 
purpose.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with a VA medical examination in the processing of 
his application to reopen the claim for service connection 
for PTSD.  In a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection for PTSD.  This letter notified him of the 
evidence that he needed to submit and of the evidence VA 
would attempt to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for PTSD.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claim for service connection for PTSD.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

The evidence of record at the time of the April 1994 RO 
rating decision consisted of service medical and personnel 
records, statements from the veteran, and VA medical records.  
The evidence did not show that the veteran was personally 
exposed to stressors in service and PTSD was not found on a 
VA psychiatric examination.

The evidence received since the April 1994 RO rating decision 
includes information received from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) of the 
veteran's unit activities while he was in Vietnam.  Those 
documents reveal that his unit sustained casualties and was 
involved in combat activities during the veteran's service in 
Vietnam from February 1968 to April 1969.  This evidence by 
itself contributes a more complete picture to the veteran's 
claim for service connection for PTSD and is of such 
significance that it must be considered in order to fairly 
decide the claim.  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  Hodge, 155 F. 3d 1356; 
38 C.F.R. § 3.156(a), effective prior to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.


REMAND

A review of the record reveals that evidence was received in 
conjunction with the veteran's claim for service connection 
for PTSD after the July 1999 RO rating decision.  That 
evidence has not been considered by the RO.  Due process 
requires that the RO consider this evidence and send the 
veteran an appropriate supplemental statement of the case 
unless initial review of the evidence by the RO is waived by 
the veteran or his representative.  In this case, there is no 
such waiver.  38 C.F.R. § 19.31 (2002).

A November 2001 RO rating decision denied service connection 
for cancer of the colon and cancer of the lung.  In 
correspondence dated in December 2001, the veteran disagreed 
with those determinations.  That disagreement in writing 
constitutes a notice of disagreement.  38 C.F.R. §§ 20.201 
and 20.300 (2002).  A review of the record indicates that 
those issues have not been made subjects of a statement of 
the case, and they should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address those issues until the veteran has 
been sent a statement of the case and submits a substantive 
appeal.  38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for cancer of the 
colon and entitlement to service 
connection for cancer of the lung.  They 
should be advised of the need to submit a 
VA Form 9, substantive appeal, to 
complete the appeal of those issues.

2.  The RO should review the pertinent 
evidence received in conjunction with the 
claim for service connection for PTSD 
since the July 1999 rating decision.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



